

	

		III

		109th CONGRESS

		1st Session

		S. RES. 299

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Ms. Landrieu (for

			 herself, Mr. DeMint,

			 Mrs. Clinton, Mr. Brownback, Mr. Nelson

			 of Nebraska, Mr. Craig,

			 Mr. Kerry, Mr.

			 Coleman, and Mr. Salazar)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		To express support for the goals of

		  National Adoption Month by promoting national awareness of adoption,

		  celebrating children and families involved in adoption, and encouraging

		  Americans to secure safety, permanency, and well-being for all

		  children.

	

	

		Whereas there are approximately 532,000 children in the

			 foster care system in the United States, approximately 129,000 of whom are

			 waiting to be adopted;

		Whereas the average length of time a child in foster care

			 remains in foster care is almost 3 years;

		Whereas for many foster children, the wait for a loving

			 family in which they are nurtured, comforted, and protected is endless;

		Whereas every year 25,000 children age out

			 of foster care by reaching adulthood without being placed in a permanent

			 home;

		Whereas, since 1987, the number of annual adoptions has

			 ranged from 118,000 to 127,000;

		Whereas approximately 2,100,000 children in the United

			 States live with adoptive parents;

		Whereas approximately 6 of every 10 Americans have been

			 touched personally by adoption in that they, a family member, or a close friend

			 was adopted, has adopted a child, or has placed a child for adoption;

		Whereas every day loving and nurturing families are formed

			 when committed and dedicated individuals make an important difference in the

			 life of a child through adoption; and

		Whereas on November 4, 2004, the President proclaimed

			 November 2004 as National Adoption Month: Now, therefore, be it

		

	

		That the Senate recognizes November

			 2005 as National Adoption Month.

		

